-


9
           t
                 Case 1:20-cv-00147-RDA-TCB Document 9 Filed 04/29/20 Page 1 of 3 PageID# 34
                    1   -
                                J                               -n

                                                                                  IL                 Yj
U.S. Department of Justice                                                                                    PROCESS RECEIPT AND RETURN
United Stales Marshals Service                                               UPR 9 9?0?0             ui      Sfift "Instniriion.s for Si'rvir.i'. nfPrnr.es.s bv U.S. Marshal"


    PLAINTIFF                                                                                                                  COURT CASE NUMBER
                                                                        TLERK US.EISTRIETCUUHI
    Marc Stout, et al.                                                  '' at rSlANnRIA. VIRGINIA                              ];20cvl47-RDA-TCB

    DEFENDANT                                                                                                                  TYPE OF PROCESS

    Sgt. Mischou, et al.                                                                                                       Summons & Complaint
                             .NAME OF INDIVIDUAL,COMPANY,CORPORATION,ETC. TO SERVE OR DESCRIPTION OF PROPERTY TO SEIZE OR CONDEMN
           SERVE 1 Lieutenant Bisek, Manassas City Police Office£_
                  AT
                        {      ADDRESS (Sireei or RFD, Apartmeni No.. Cily. Stale and ZIP Code)


    SEND NOTICE OF SERVICE COPY TO REQUESTER AT NAME AND ADDRESS BELOW                                                         Numberofprocesstobe
                                                                                                                               served with this Form 285
                                                                                                                                                               ^

    Marc Stout and Robert Stout                                                                                                Number of parties to be         2
                                                                                                                               served in this case
    30 Willow Branch Place
                                                                                                                               Check for service
    Fredericksburg, VA 22405
                                                                                                                               on U.S.A.

    SPECIAL INSTRUCTIONS OR OTHER INFORMATION THAT WILL ASSIST IN EXPEDITING SERVICE (Include Business andAllernale Addresses,
    All Teleplioiie Numbers, and Estimated Times Availablefor Service):



       nature di Atlpmey      ler Orjgi^ior requesting service on behalf          ^ PLAINTIFF                 TELEPHONE NUMBER                        DATE

                                                                                   □ DEFENDANT                (703) 299-2101                          03/05/2020

                            SPACE BELO\<' F6R USE OF U.S. MARSHAL ONLY - DO NOT WRITE BELOW THIS LINE
    I acknowledge receipt for the total    Total Proces,s      District of     District to   Signature of Authorized USMS Deputy or Clerk                                 Date
    number of process indicated.                               Origin          Serve
    (Sign only for VSM 285 if more
    than one USM 285 is submitted)


    individual, eompany, corporation, etc., at the address shown above on the on the individual, rotnpany, corporation, elcMhown at the address inserted below.
    Q 1 hereby certify and return that I am unable to locate the individual, company, corporation, etc. named above (See remarks below)
    Name and title of individual served (if not shown above)                                                                   Dale                   Time

                                                                                                                               O^/z-p/zcZcr                                               Qptn

    Address (complete only different than shcnm above)




                                                                                                                           c
    S^ice Fee               Total Mileage Charges      Forwarding Fee          Ti^Charges           Advance Deposits     Amount owed to U.S. Marshal* or
                            (ind^^g ende^t^)
    REMARKS




                                                                                                                                                               r-i

                                                                                                                                               ; !-   - t      CT'               fY»
                                                                                                                                                      ■V.
                                                                                                                                                               zs
                                                                                                                                                               tTi.
                                                                                                                                               •ft*    -   1                     i   >
                                                                                                                                                               zo
                                                                                                                                                                1                >o
                                                                                                                                               l •     :   :   C'A                       rn
                                                                                                                                                                                 p t —
                                                                                                                                                      •n
                                                                                                                                                               -a                ^i,f     »
                                                                                                                                                      it/f
                                                                                                                                                      ■ .—1    cs
                                                                                                                                               -y:>
                                                                                                                                                       d.''l       rs3
                                                                                                                                               C/J     o            • •


                                                                                                                                               i .1    -i          •i*

                                                                                                                                                                   cn
                                                                                                                                                                                 1"



                                                                                                                                                                                 Form USM-285

    PRIOR VERSIONS OF THIS FORM ARE OBSOLETE                                                                                                                                              Rev. 11/18
Case 1:20-cv-00147-RDA-TCB Document 9 Filed 04/29/20 Page 2 of 3 PageID# 35
Case 1:20-cv-00147-RDA-TCB Document 9 Filed 04/29/20 Page 3 of 3 PageID# 36
